DETAILED ACTION

Status of Claims
Claims 5-12 are pending and presented for examination on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/490,762.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 01/23/2020.  The IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5 and 9, the phrase “each component made from an austenitic stainless steel” is new matter because the phrase is not found in the specification as originally filed.  Specifically, the phrase states that “each component” of power plant boilers or petroleum refining or petrochemical plants are made from the claimed austenitic steel.  The specification, however, states that heating furnace pipes and the like that are used in power plant boilers, petroleum refining, and petrochemical plants can be made of austenitic stainless steels.  Para. [0001], [0002].  It does not state that the entire plant is made of austenitic stainless steel.  Thus, the specification does not support the claimed subject matter.
Regarding claims 6 and 10, the claims are likewise rejected for their dependence on claims 5 and 9, respectively.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 9, the claims are rejected for being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the physical relationship between the apparatus and the power plant boilers or petroleum refining or petrochemical plants.  The claim currently recites a listing of parts without stating how they are interrelated and physically connected to form the apparatus.
Furthermore, the claims are indefinite because they are unclear.  The claims are directed to an apparatus.  An apparatus (device) is understood to comprise component parts.  A plant is understood as a building that houses apparatuses or devices therein.  Thus, it is unclear how an apparatus can function as an entire plant or contain an entire plant.
Regarding claims 6 and 10, the claims are likewise rejected for their dependence on claims 5 and 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 6, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,626,694 to Kawabata et al. (“Kawabata”) in view of US 3,306,736 to Rundell (“Rundell”) and US 4,816,217 to Bassford et al. (“Bassford”), alone, or further in view of JP H06-158234 (A) to Takeuchi et al. (“Takeuchi”) (computer-generated translation on file in Appl. No. 13/368,665) and Busch et al., “Medium-energy ion scattering study of arsenic and sulfur segregation to the Fe-9% W (100) surface,” Surface Science, 463, 2000, pp. 145-155 (“Busch”) (on file in Appl. No. 13/368,665).
Regarding claims 5, 6, 9, and 10, Kawabata teaches an austenitic stainless steel containing the following elements in percent by weight (col. 3, lines 49-67; col. 4, lines 1-3; col. 9, lines 56-58):

Element
Claim 5
Claim 6
US 5,626,694
C
not more than 0.02
not more than 0.02
not more than 0.01
Si
not more than 1.5
not more than 1.5
not more than 0.005
Mn
not more than 2
not more than 2
not more than 20
Cr
17 - 25
17 - 25
9 - 50
Ni
9 - 13
9 - 13
5 - 20
Cu
> 0.26 to < 2.95
> 0.26 to < 2.95
0.1 - 5
N 
0.06 - 0.35
0.06 - 0.10
not more than 0.2
sol. Al
0.008 - 0.03
0.008 - 0.03
0.005 - 5.0
Co
0.03 - 1.0
0.03 - 1.0
0.1 - 5
Ta
present up to 0.2
present up to 0.2
0.01 - 1.0
one or more
 
 
 
   Nb
not more than 0.5
not more than 0.5
0.01 - 1.0
   Ti
not more than 0.4
not more than 0.4
0.01 - 1.0
   V
not more than 0.4
not more than 0.4
0.01 - 1.0
   Hf
not more than 0.2
not more than 0.2
------
   Zr
not more than 0.2
not more than 0.2
0.01 - 1.0
Fe and impurities
balance
balance
balance
Impurities
 
 
 
   P
up to 0.04
up to 0.04
not more than 0.05
   S
up to 0.03
up to 0.03
not more than 0.005
   Sn
up to 0.1
up to 0.1
------
   As
not more than 0.01
not more than 0.01
------
   Zn
not more than 0.01
not more than 0.01
------
   Pb
not more than 0.01
not more than 0.01
------
   Sb
not more than 0.01
not more than 0.01
------




Element
Claim 9
Claim 10
US 5,626,694
C
not more than 0.02
not more than 0.02
not more than 0.01
Si
not more than 1.5
not more than 1.5
not more than 0.005
Mn
not more than 2
not more than 2
not more than 20
Cr
17 - 25
17 - 25
9 - 50
Ni
9 - 13
9 - 13
5 - 20
Cu
> 0.26 to < 2.95
> 0.26 to < 2.95
0.1 - 5
N 
0.06 - 0.35
0.06 - 0.10
not more than 0.2
sol. Al
0.008 - 0.03
0.008 - 0.03
0.005 - 5.0
Co
0.03 - 1.0
0.03 - 1.0
0.1 - 5
Ta
present up to 0.2
present up to 0.2
0.01 - 1.0
one or more
 
 
 
   Nb
not more than 0.5
not more than 0.5
0.01 - 1.0
   Ti
not more than 0.4
not more than 0.4
0.01 - 1.0
   V
not more than 0.4
not more than 0.4
0.01 - 1.0
   Hf
not more than 0.2
not more than 0.2
------
   Zr
not more than 0.2
not more than 0.2
0.01 - 1.0
Fe and impurities
balance
balance
balance
Impurities
 
 
 
   P
up to 0.04
up to 0.04
not more than 0.05
   S
up to 0.03
up to 0.03
not more than 0.005
   Sn
up to 0.1
up to 0.1
------
   As
not more than 0.01
not more than 0.01
------
   Zn
not more than 0.01
not more than 0.01
------
   Pb
not more than 0.01
not more than 0.01
------
   Sb
not more than 0.01
not more than 0.01
------
At least one or more
 
 
 
 elements from one
 
 
 
 or more groups
 
 
 
  First: Mo
not more than 5
not more than 5
0.1 - 5
  Second: B
not more than 0.012
not more than 0.012
0.0003 - 0.01
  Third:
 
 
 
        Ca
not more than 0.02
not more than 0.02
0.0003 - 0.01
        Mg
not more than 0.02
not more than 0.02
------
        Rare Earth
not more than 0.1
not more than 0.1
------


The transitional phrase “consisting of” is satisfied because any additional non-claimed elements in Kawabata are impurity elements or optionally present.
Kawabata does not teach Sn, As, Zn, Pb, and Sb.  Therefore, these elements are either absent from Kawabata or present only at impurity levels.  This is supported by Rundell, which teaches that Sn, As, Pb, and Sb are residual elements in commercial steels and are present only in trace amounts or else hot-workability is impaired.  Col. 4, lines 45-49.  Additionally, although Kawabata does not disclose the F1 and F2 equations as claimed, the quantities of the elements recited in the claimed formulas substantially overlap or fall within the prior art ranges.  Because there is utility over an entire range disclosed in the prior art, the overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness.  See MPEP § 2144.05(I).
Kawabata teaches that it is known to use stainless steel sheets as building materials and materials for chemical plants (col. 1, lines 10-15), but does not specify a power plant or petroleum refining or petrochemical plant.
Rundell, directed to austenitic stainless steels, teaches austenitic stainless steels are useful for heavy wall steam piping in plants for generating electrical powder as well as vessels and containers for use in chemical process industries.  Col. 1, lines 23-29.  Bassford, directed to a high-strength alloy for industrial vessels, teaches that steels are used to build parts of steam generators of power plants and boilers.  Col. 1, lines 18-21.  Given that Kawabata’s alloys are also directed to austenitic stainless steels and exhibit improved corrosion resistance, it would have been obvious to one of ordinary skill in the art to have specifically used the alloy in a power plant boiler or petrochemical plant due to its chemical resistance.
Alternatively, Kawabata does not teach Sn, As, Zn, Pb, and Sb and the claimed formulas.  Takeuchi teaches that P, Zn, Bi, Sn, and S are inevitable impurity elements that arise in the manufacture of austenitic stainless steels.  Para. [0002]-[0005].  They should be suppressed to the following amounts: Pb 15 ppm or less (≤ 0.0015 wt.%); Zn 20 ppm or less (≤ 0.0020 wt.%); Bi 15 ppm or less (≤ 0.0015 wt.%); Sn 200 ppm or less (≤ 0.0200 wt.%); and S 90 ppm or less (≤ 0.0090 wt.%).  Abstract; para. [0004], [0005].  Busch teaches that tramp elements, such as As, Sn, and Sb, are present in commercial steels in at least amounts of 10-100 ppm by weight (0.0010-0.0100 wt.%).  Pages 145-146, bridging paragraph.
Kawabata is concerned with hot-workability.  Col. 7, lines 38-39.  Therefore, it would have been obvious to one of ordinary skill in the art to have suppressed Sn, As, Zn, Pb, and Sb in Kawabata’s alloys in the amounts disclosed by Takeuchi and Busch in order to maintain and/or enhance hot-workability of the steel.  Additionally, although Takeuchi and Busch do not disclose the F1 and F2 equations as claimed, the quantities of the elements recited in the claimed formulas substantially overlap or fall within the prior art ranges.  Because there is utility over an entire range disclosed in the prior art, the overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness.  See MPEP § 2144.05(I).
Regarding claims 7, 8, 11, and 12, Kawabata teaches a method of making stainless steel sheets.  Col. 2, lines 61-63.  The stainless steel is an austenitic stainless steel containing the following elements in percent by weight (col. 3, lines 49-67; col. 4, lines 1-3; col. 9, lines 56-58):

Element
Claim 7
Claim 8
US 5,626,694
C
not more than 0.02
not more than 0.02
not more than 0.01
Si
not more than 1.5
not more than 1.5
not more than 0.005
Mn
not more than 2
not more than 2
not more than 20
Cr
17 - 25
17 - 25
9 - 50
Ni
9 - 13
9 - 13
5 - 20
Cu
> 0.26 to < 2.95
> 0.26 to < 2.95
0.1 - 5
N 
0.06 - 0.35
0.06 - 0.10
not more than 0.2
sol. Al
0.008 - 0.03
0.008 - 0.03
0.005 - 5.0
Co
0.03 - 1.0
0.03 - 1.0
0.1 - 5
Ta
present up to 0.2
present up to 0.2
0.01 - 1.0
one or more
 
 
 
   Nb
not more than 0.5
not more than 0.5
0.01 - 1.0
   Ti
not more than 0.4
not more than 0.4
0.01 - 1.0
   V
not more than 0.4
not more than 0.4
0.01 - 1.0
   Hf
not more than 0.2
not more than 0.2
------
   Zr
not more than 0.2
not more than 0.2
0.01 - 1.0
Fe and impurities
balance
balance
balance
Impurities
 
 
 
   P
up to 0.04
up to 0.04
not more than 0.05
   S
up to 0.03
up to 0.03
not more than 0.005
   Sn
up to 0.1
up to 0.1
------
   As
not more than 0.01
not more than 0.01
------
   Zn
not more than 0.01
not more than 0.01
------
   Pb
not more than 0.01
not more than 0.01
------
   Sb
not more than 0.01
not more than 0.01
------


Element
Claim 11
Claim 12
US 5,626,694
C
not more than 0.02
not more than 0.02
not more than 0.01
Si
not more than 1.5
not more than 1.5
not more than 0.005
Mn
not more than 2
not more than 2
not more than 20
Cr
17 - 25
17 - 25
9 - 50
Ni
9 - 13
9 - 13
5 - 20
Cu
> 0.26 to < 2.95
> 0.26 to < 2.95
0.1 - 5
N 
0.06 - 0.35
0.06 - 0.10
not more than 0.2
sol. Al
0.008 - 0.03
0.008 - 0.03
0.005 - 5.0
Co
0.03 - 1.0
0.03 - 1.0
0.1 - 5
Ta
present up to 0.2
present up to 0.2
0.01 - 1.0
one or more
 
 
 
   Nb
not more than 0.5
not more than 0.5
0.01 - 1.0
   Ti
not more than 0.4
not more than 0.4
0.01 - 1.0
   V
not more than 0.4
not more than 0.4
0.01 - 1.0
   Hf
not more than 0.2
not more than 0.2
------
   Zr
not more than 0.2
not more than 0.2
0.01 - 1.0
Fe and impurities
balance
balance
balance
Impurities
 
 
 
   P
up to 0.04
up to 0.04
not more than 0.05
   S
up to 0.03
up to 0.03
not more than 0.005
   Sn
up to 0.1
up to 0.1
------
   As
not more than 0.01
not more than 0.01
------
   Zn
not more than 0.01
not more than 0.01
------
   Pb
not more than 0.01
not more than 0.01
------
   Sb
not more than 0.01
not more than 0.01
------
At least one or more
 
 
 
 elements from one
 
 
 
 or more groups
 
 
 
  First: Mo
not more than 5
not more than 5
0.1 - 5
  Second: B
not more than 0.012
not more than 0.012
0.0003 - 0.01
  Third:
 
 
 
        Ca
not more than 0.02
not more than 0.02
0.0003 - 0.01
        Mg
not more than 0.02
not more than 0.02
------
        Rare Earth
not more than 0.1
not more than 0.1
------


The transitional phrase “consisting of” is satisfied because any additional non-claimed elements in Kawabata are impurity elements or optionally present.
Kawabata does not teach Sn, As, Zn, Pb, and Sb.  Therefore, these elements are either absent from Kawabata or present only at impurity levels.  This is supported by Rundell, which teaches that Sn, As, Pb, and Sb are residual elements in commercial steels and are present only in trace amounts or else hot-workability is impaired.  Col. 4, lines 45-49.  Additionally, although Kawabata does not disclose the F1 and F2 equations as claimed, the quantities of the elements recited in the claimed formulas substantially overlap or fall within the prior art ranges.  Because there is utility over an entire range disclosed in the prior art, the overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness.  See MPEP § 2144.05(I).
Kawabata teaches that it is known to use stainless steel sheets as building materials and materials for chemical plants (col. 1, lines 10-15), but does not specify forming it into components in a powder plant boiler or a petroleum refining or petrochemical plant where polythionic acid stress corrosion cracking can occur.
Rundell, directed to austenitic stainless steels, teaches austenitic stainless steels are useful for heavy wall steam piping in plants for generating electrical powder as well as vessels and containers for use in chemical process industries.  Col. 1, lines 23-29.  Bassford, directed to a high-strength alloy for industrial vessels, teaches that steels are used to build parts of steam generators of power plants and boilers.  Col. 1, lines 18-21.  Petrochemical installations employing piping and tubing are often subject to polythionic acid cracking.  Col. 1, lines 67-68; col. 2, lines 1-3.  Given that Kawabata’s alloys are also directed to austenitic stainless steels and exhibit improved corrosion resistance, it would have been obvious to one of ordinary skill in the art to have specifically used the alloy to form components for a power plant boiler or petrochemical plant due to its chemical resistance.
Alternatively, Kawabata does not teach Sn, As, Zn, Pb, and Sb and the claimed formulas.  Takeuchi teaches that P, Zn, Bi, Sn, and S are inevitable impurity elements that arise in the manufacture of austenitic stainless steels.  Para. [0002]-[0005].  They should be suppressed to the following amounts: Pb 15 ppm or less (≤ 0.0015 wt.%); Zn 20 ppm or less (≤ 0.0020 wt.%); Bi 15 ppm or less (≤ 0.0015 wt.%); Sn 200 ppm or less (≤ 0.0200 wt.%); and S 90 ppm or less (≤ 0.0090 wt.%).  Abstract; para. [0004], [0005].  Busch teaches that tramp elements, such as As, Sn, and Sb, are present in commercial steels in at least amounts of 10-100 ppm by weight (0.0010-0.0100 wt.%).  Pages 145-146, bridging paragraph.
Kawabata is concerned with hot-workability.  Col. 7, lines 38-39.  Therefore, it would have been obvious to one of ordinary skill in the art to have suppressed Sn, As, Zn, Pb, and Sb in Kawabata’s alloys in the amounts disclosed by Takeuchi and Busch in order to maintain and/or enhance hot-workability of the steel.  Additionally, although Takeuchi and Busch do not disclose the F1 and F2 equations as claimed, the quantities of the elements recited in the claimed formulas substantially overlap or fall within the prior art ranges.  Because there is utility over an entire range disclosed in the prior art, the overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness.  See MPEP § 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 27, 2022